USCA4 Appeal: 21-6542     Doc: 17         Filed: 11/30/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6541


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROGER DALE CHARLES, II,

                            Defendant - Appellant.



                                              No. 21-6542


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROGER DALE CHARLES, II,

                            Defendant - Appellant.



        Appeals from the United States District Court for the Western District of North Carolina,
        at Bryson City. Martin K. Reidinger, Chief District Judge. (2:04-cr-00027-MR-WCM-1;
        1:16-cv-00136-MR)


        Submitted: October 27, 2022                                Decided: November 30, 2022
USCA4 Appeal: 21-6542      Doc: 17         Filed: 11/30/2022    Pg: 2 of 4




        Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


        No. 21-6541, dismissed; No. 21-6542, affirmed by unpublished per curiam opinion.


        Roger Dale Charles, II, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6542      Doc: 17          Filed: 11/30/2022     Pg: 3 of 4




        PER CURIAM:

               Roger Dale Charles, II, appeals the district court’s order granting in part and denying

        in part his motion for a sentence reduction under § 404(b) of the First Step Act of 2018,

        Pub. L. No. 115-391, 132 Stat. 5194, 5222 (“First Step Act”), and denying relief on his 28

        U.S.C. § 2255 motion under the concurrent sentence doctrine. The district court concluded

        that Charles was eligible for relief under the First Step Act and exercised its discretion to

        grant in part and deny in part the motion, reducing Charles’ term of supervised release to

        eight years but leaving his term of incarceration unchanged. After reviewing the record,

        we conclude that the district court did not abuse its discretion in determining the extent of

        the sentence reduction. See Concepcion v. United States, 142 S. Ct. 2389, 2404-05 (2022)

        (stating standard). Accordingly, we affirm in Appeal No. 21-6542.

               The portion of the district court’s order denying § 2255 relief is not appealable

        unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

        § 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

        denies relief on the merits, a prisoner satisfies this standard by demonstrating that

        reasonable jurists could find the district court’s assessment of the constitutional claims

        debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the motion states a debatable claim of

        the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

        Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the record

                                                      3
USCA4 Appeal: 21-6542         Doc: 17      Filed: 11/30/2022     Pg: 4 of 4




        and conclude that Charles has not made the requisite showing. Accordingly, we deny a

        certificate of appealability and dismiss the appeal in No. 21-6541.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.


                                                                       No. 21-6541, DISMISSED;
                                                                        No. 21-6542, AFFIRMED




                                                     4